Order entered February 13, 2015.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01629-CV

                         IN THE INTEREST OF I.C.G., A CHILD

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-07-00258-T

                                          ORDER
       Before the Court is appellant, Cyrus Gates’ February 11, 2015, motion for enlargement of

time to file brief and brief. We GRANT appellant’s motion and consider his brief received on

February 11, 2015, properly before the Court.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE